EXHIBIT 10.3 REAFFIRMATION AND AMENDMENT AGREEMENT THIS REAFFIRMATION AND AMENDMENT AGREEMENT dated as of June 13, 2008 (this “Agreement”), is made among RENTECH ENERGY MIDWEST CORPORATION, a corporation organized under the laws of the State of Delaware (the “Borrower”), RENTECH, INC., a corporation organized under the laws of the State of Colorado (“Holdings”), the Subsidiaries of Holdings (other than the Borrower) identified on the signature pages hereto (the “Subsidiary Guarantors”) and CREDIT SUISSE, Cayman Islands Branch, as collateral agent for the Secured Parties (in such capacity, the “Collateral Agent”). RECITALS The Borrower entered into that certain Credit Agreement dated as of May 30, 2008 by and among the Borrower, Holdings, certain financial institutions party thereto, as lenders, CREDIT SUISSE, Cayman Islands Branch, as administrative agent and the Collateral Agent (the “Original Credit Agreement”). The Borrower’s obligations under the Original Credit Agreement are unconditionally guaranteed by Holdings and the Subsidiary Guarantors (collectively, the “Guarantors”) pursuant to the terms of the Guarantee and Collateral Agreement, dated as of May 30, 2008 (the “Guarantee and Collateral Agreement”).In addition, the Borrower and the Guarantors (collectively, the “Grantors”) have granted Liens (as defined in the Original Credit Agreement) in favor of the Collateral Agent, its successors and assigns, for the ratable benefit of the Secured Parties (as defined in the Guarantee and Collateral Agreement)pursuant to (a) the Guarantee and Collateral Agreement,(b) the Intellectual Property Security Agreement, dated as of May 30, 2008, and (c) such other Security Documents referred to in the Original Credit Agreement (collectively, the “Security Documents”). The Borrower, the Lenders and the Agents desire to amend and restate the provisions of the Original Credit Agreement pursuant to the Amended and Restated Credit Agreement of even date herewith (as amended, restated or otherwise modified from time to time, the “Credit Agreement”) by and among the Borrower, the Lenders and the Agents. In connection with the transactions contemplated by the Credit Agreement and as a condition precedent thereto, the Lenders have requested that the Grantors execute and deliver this Agreement to (a) confirm that each of the Security Documents (as amended, restated, supplemented or otherwise modifiedprior to or on the date hereof) remains in full force and effect, (b) confirm the validity of Liens and assignments granted pursuant to the Security Documents, and (c) confirm that the Security Documents and such Liens and assignments support or secure, and will continue to support or secure, the Obligations. NOW THEREFORE, in consideration of the premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, and to induce the Agents and the Lenders to enter into the Credit Agreement, the parties hereto agree as follows: Section 1.Definitions.Each capitalized term used but not defined herein shall have the meaning assigned to it in the Credit Agreement.Each capitalized term defined in the New York UCC (as defined in the Guarantee and Collateral Agreement) and not defined in this Agreement shall have the meaning assigned to it in the New York UCC.All references to the Uniform Commercial Code shall mean the New
